UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.0-50358 CLIFTON SAVINGS BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) United States (State or Other Jurisdiction of Incorporation or Organization) 34-1983738 (IRS Employer Identification No.) 1433 Van Houten Avenue, Clifton, New Jersey (Address of Principal Executive Offices) (Zip Code) (973) 473-2200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large Accelerated Filer ¨Accelerated Filer x Non-Accelerated Filer ¨Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ No x The number of shares outstanding of each of the issuer’s classes of common stock, as of October 29, 2010: 26,137,248 shares outstanding. CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES INDEX Page PART I - FINANCIAL INFORMATION Number Item 1: Financial Statements Consolidated Statements of Financial Condition (Unaudited) at September 30, 2010 and March 31, 2010 1 Consolidated Statements of Income (Unaudited) For the Three and Six Months Ended September 30, 2010 and 2009 2 Consolidated Statements of Comprehensive Income (Unaudited) For the Three and Six Months Ended September 30, 2010 and 2009 3 Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended September 30, 2010 and 2009 4 - 5 Notes to Consolidated Financial Statements 6 - 16 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 - 25 Item 3: Quantitative and Qualitative Disclosures About Market Risk 26 - 28 Item 4: Controls and Procedures 29 PART II - OTHER INFORMATION Item 1: Legal Proceedings 30 Item 1A: Risk Factors 30 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3: Defaults Upon Senior Securities 30 Item 4: (Removed and Reserved) 30 Item 5: Other Information 30 Item 6: Exhibits 31 SIGNATURES 32 CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In Thousands, Except Share and Per Share Data, Unaudited) September 30, March 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Cash and Cash Equivalents Securities available for sale, at fair value: Investment Mortgage-backed Securities held to maturity, at cost: Investment, fair value of $212,137 and $159,511, respectively Mortgage-backed, fair value of $308,068 and $285,536, respectively Loans receivable Allowance for loan losses ) ) Net Loans Bank owned life insurance Premises and equipment Federal Home Loan Bank of New York stock Interest receivable Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Advances from Federal Home Loan Bank of New York Advance payments by borrowers for taxes and insurance Other liabilities and accrued expenses Total Liabilities Stockholders' Equity Preferred stock ($.01 par value), 1,000,000 shares authorized; shares issued or outstanding - none - - Common stock ($.01 par value), 75,000,000 shares authorized; 30,530,470 shares issued, 26,137,248 shares outstanding at September 30, 2010; 26,398,079 shares outstanding at March 31, 2010 Paid-in capital Deferred compensation obligation under Rabbi Trust Retained earnings Treasury stock, at cost; 4,393,222 shares at September 30, 2010; 4,132,391 shares at March 31, 2010 ) ) Common stock acquired by Employee Stock Ownership Plan ("ESOP") ) ) Accumulated other comprehensive income Stock held by Rabbi Trust ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to consolidated financial statements. 1 CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Share and Per Share Data, Unaudited) Three Months Six Months Ended September 30, Ended September 30, Interest Income: Loans $ $ $ 11,786 $ Mortgage-backed securities Investments securities Other interest-earning assets 87 Total Interest Income Interest Expense: Deposits Advances Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income: Fees and service charges 57 56 Bank owned life insurance Net gain on sale of premises and equipment - - Other 6 7 13 13 Total Non-Interest Income Non-Interest Expenses: Salaries and employee benefits Occupancy expense of premises Equipment Directors' compensation Advertising 86 82 Legal 96 53 Federal deposit insurance premium Other Total Non-Interest Expenses Income before Income Taxes Income Taxes Net Income $ 2,165 Net Income per Common Share: Basic $ 0.09 $ $ 0.17 $ 0.08 Diluted $ 0.09 $ $ 0.17 $ 0.08 Dividends per common share $ 0.10 Weighted Average Number of Common Shares and Common Stock Equivalents Outstanding: Basic Diluted See notes to consolidated financial statements. 2 CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In Thousands, Unaudited) Three Months Six Months Ended September 30, Ended September 30, Net income $ Other comprehensive income (loss): Gross unrealized holding gain (loss) on securities available for sale, net of income taxes (benefit) of ($269) and $324, ($46) and 167, respectively ) ) Benefit plans, net of income taxes of $4 and $4, $7 and $9, respectively 5 7 10 13 Other comprehensive income (loss) ) ) Comprehensive income $ See notes to consolidated financial statements. 3 CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands, Unaudited) Six Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of premises and equipment Net accretion of deferred fees and costs, premiums and discounts ) ) Amortization of component of net periodic pension cost 16 22 Provision for loan losses Net (gain) on sale of premises and equipment ) - Decrease (increase) in interest receivable ) Deferred income tax benefit ) ) Decrease (increase) in other assets ) (Decrease) in accrued interest payable ) ) Increase in other liabilities (Increase) in cash surrender value of bank owned life insurance ) ) ESOP shares committed to be released Restricted stock expense 21 Stock option expense 66 66 Increase in deferred compensation obligation under Rabbi Trust 8 13 Net cash provided by operating activities Cash flows from investing activities: Proceeds from calls, maturities and repayments of: Investment securities available for sale - Mortgage-backed securities available for sale Investment securities held to maturity Mortgage-backed securities held to maturity Redemptions of Federal Home Loan Bank of New York stock Proceeds from sale of premises and equipment - Purchases of: Investment securities available for sale ) ) Investment securities held to maturity ) ) Mortgage-backed securities held to maturity ) ) Loans receivable - ) Bank owned life insurance ) - Premises and equipment ) ) Federal Home Loan Bank of New York stock ) ) Net decrease (increase) in loans receivable ) Net cash used in investing activities ) ) See notes to consolidated financial statements. 4 CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (CONT’D) (In Thousands, Unaudited) Six Months Ended September 30, Cash flows from financing activities: Net increase in deposits Increase in short-term advances from Federal Home Loan Bank of New York - Principal payments on advances from Federal Home Loan Bank of New York Net (decrease) increase in payments by borrowers for taxes and insurance Minority dividends paid Purchase of treasury stock Income tax benefit from stock based compensation 1 4 Net cash provided by financing activities Netincrease in cash and cash equivalents Cash and cash equivalents - beginning Cash and cash equivalents - ending Supplemental information: Cash paid during the period for: Interest on deposits and borrowings Income taxes paid Non cash activities: Reclass property from premises and equipment to land held for sale $ - See notes to consolidated financial statements. 5 CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. PRINCIPLES OF CONSOLIDATION The consolidated financial statements include the accounts of Clifton Savings Bancorp, Inc. (the “Company”), the Company’s wholly-owned subsidiary, Clifton Savings Bank (the “Bank”) and the Bank’s wholly-owned subsidiary, Botany Inc. (“Botany”). The Company’s business consists principally of investing in securities and the operations of the Bank.Botany’s business consists solely of holding investment and mortgage-backed securities, and Botany is treated under New Jersey tax law as a New Jersey investment company. All significant intercompany accounts and transactions have been eliminated in consolidation. 2. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements were prepared in accordance with the instructions for Form 10-Q and Regulation S-X and do not include information or footnotes necessary for a complete presentation of financial condition, results of operations, or cash flows in conformity with accounting principles generally accepted in the United States of America.However, in the opinion of management, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the consolidated financial statements have been included. The results of operations for the six month period ended September 30, 2010 are not necessarily indicative of the results which may be expected for the entire fiscal year or any other period. The preparation of the consolidated financial statements in conformity with Generally Accepted Accounting Principles (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reported periods.Actual results could differ from those estimates. These consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and related notes thereto for the year ended March 31, 2010, which are included in the Company’s Annual Report on Form 10-K as filed with the Securities and Exchange Commission on June 9, 2010. The Company has evaluated events and transactions occurring subsequent to the statement of financial condition date of September 30, 2010, for items that should potentially be recognized or disclosed in these financial statements. The evaluation was conducted through the date this document was filed. 3. EARNINGS PER SHARE (EPS) Basic EPS is based on the weighted average number of common shares actually outstanding, and is adjusted for Employee Stock Ownership Plan shares not yet committed to be released and deferred compensation obligations required to be settled in shares of Company stock. Unvested restricted stock awards, which contain rights to non-forfeitable dividends, are considered participating securities and the two-class method of computing basic and diluted EPS is applied. Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock, such as outstanding stock options, were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the Company.Diluted EPS is calculated by adjusting the weighted average number of shares of common stock outstanding to include the effect of contracts or securities exercisable (such as stock options) or which could be converted into common stock, if dilutive, using the treasury stock method. The calculation of diluted EPS for the three and six months ended September 30, 2010 does not include incremental shares related to outstanding stock options due to their anti-dilutive impact. The calculation of diluted EPS for the three and six months ended September 30, 2009 includes incremental shares related to outstanding stock options of 66,423 and 64,570, respectively. Shares issued 6 CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 3. EARNINGS PER SHARE (EPS) (CONT’D) and reacquired during any period are weighted for the portion of the period they were outstanding. 4. DIVIDEND WAIVER During the three and six months ended September 30, 2010 and 2009, Clifton MHC (“MHC”), the federally chartered mutual holding company of the Company, waived its right, upon non-objection from the Office of Thrift Supervision (“OTS”), to receive cash dividends of approximately $1.0 million and $2.0 million, and $840,000 and $1.7 million, respectively, on the shares of Company common stock it owns. The cumulative amount of dividends waived by the MHC through September 30, 2010 was approximately $21.2 million. The dividends waived are considered a restriction on the retained earnings of the Company. 5. STOCK REPURCHASE PLAN On March 3, 2010, the Company’s Board of Directors authorized the Company’s ninth repurchase plan for up to 300,000 shares of the Company’s outstanding common stock, representing approximately 3% of the outstanding shares owned by entities other than the MHC on that date. During the six months ended September 30, 2010, 298,000 shares were repurchased under this plan at a total cost of approximately $2.7 million, or $9.08 per share. This stock repurchase program was completed on June 30, 2010. No repurchases of shares were made during the three months ended September 30, 2010. 6. RETIREMENT PLAN-COMPONENTS OF NET PERIODIC PENSION COST Periodic pension expense for the director’s retirement plan and former President’s post-retirement health care plan were as follows: Three Months Six Months Ended September 30, Ended September 30, (In Thousands) Service cost $
